UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0058 Expires:May 31, 2012 Estimated average burden hours per response…2.50 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 001-34166 CUSIP NUMBER 867652109 (Check one): TForm 10-K £Form 20-F £Form 11-K £Form 10-Q £Form 10-D £Form N-SAR £Form N-CSR For Period Ended: January 3, 2010 £Transition Report on Form 10-K £Transition Report on Form 20-F £Transition Report on Form 11-K £Transition Report on Form 10-Q £Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION SunPower Corporation Full Name of Registrant N/A Former Name if Applicable 3939 North First Street Address of Principal Executive Office (Street and Number) San Jose, California 95134 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; T (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. On November 16, 2009, SunPower Corporation (the “Company”) announced that its Audit Committee had commenced an investigation of certain unsubstantiated accounting entries on the books of the Company’s Philippines operations.In conjunction with this announcement, the Company also indicated that certain previously issued financial statements should not be relied upon.Management is reviewing the results of the investigation and the impact of certain matters identified during the investigation on the Company's historical financial statements and in connection with the Company’s evaluation of its internal control over financial reporting and disclosure controls and procedures.The Company is delaying the filing of its
